DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 102	3
A. Claims 7, 8, 12-14, 21, 23-26, 28, 33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0269507 (“Yu”) as evidenced by admissions in the Instant Application.	3
III. Claim Rejections - 35 USC § 103	9
A. Claims 10, 27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yu.	9
B. Claims 22 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US 6,908,847 (“Saito”).	11
IV. Response to Arguments	13
Conclusion	14


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 7, 8, 12-14, 21, 23-26, 28, 33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0269507 (“Yu”) as evidenced by admissions in the Instant Application.
With regard to claim 7, Yu discloses,
7. (Currently Amended) A method, comprising: 
[1] forming a conductive structure 208 [copper] embedded in a low-k dielectric layer 204 [¶ 26; Fig. 2A]; 
[2] exposing the low-k dielectric layer 204 to a first nitrogen-based plasma to form a nitrogen-rich protective layer [not shown but inherent] within the low-k dielectric layer 204 [¶ 31: “In another example, substrate 200 may be exposed to a hydrogen and ammonia gaseous mixture while a plasma is generated at 400 watts for about 15 seconds at about 5 Torr.”]; 
[3] forming depositing a capping layer precursor [¶¶ 44, 45, 47: e.g. a cobalt carbonyl compounds—as further limited by instant claim 33] on the conductive structure 208 [¶¶ 32-37, 42; Fig. 2C]; 
[4] dissociating the capping layer precursor with a second nitrogen-based plasma  to form a capping layer 216 [¶¶ 32-37, 42; Fig. 2C]; and 
[5] forming an etch stop layer 220 on the capping layer 216 and the nitrogen-rich protective layer [¶ 49; Fig. 2D]
With regard to features [3] and [4] of claim 7, Yu states,
[0042] In another embodiment, a method for capping a copper surface on a substrate is provided which includes depositing a cobalt capping material over the metallic copper surface while leaving exposed the dielectric surface during a deposition-treatment cycle.  In one example, the deposition-treatment cycle includes exposing the substrate to a cobalt precursor gas to selectively form a first cobalt layer over the metallic copper surface while leaving exposed the dielectric surface during a vapor deposition process, exposing the first cobalt layer to a plasma containing nitrogen, ammonia, an ammonia/nitrogen mixture, or hydrogen during a treatment process.  The method further provides exposing the substrate to the cobalt precursor gas to selectively form a second cobalt layer over the first cobalt layer while leaving exposed the dielectric surface during the vapor deposition process, and exposing the second cobalt layer to the plasma during the treatment process.
(Yu: ¶ 42; emphasis added)

With regard to feature [2] of claim 7, Yu discloses the same low-k dielectric e.g. “a silicon carbide oxide material or a carbon doped silicon oxide material” (Yu ¶ 26) as disclosed in the Instant Application (Instant Specification: ¶ 17: “”carbon doped silicon oxide”).  Yu also uses nitrogen-based plasma conditions overlapping those disclosed in the Instant Application that Applicant admits will produce the nitrogen-rich protective layer at the exposed surface of the low-k dielectric layer, including the (1) nitrogen-based gases (e.g. ammonia), (2) pressure (Yu: 5 Torr; Instant Application: “about 1.5 Torr to about 4.5 Torr”), and (3) plasma power (Yu: 400 watts; Instant Application: “about 350 Watts to about 500 Watts”).  (Compare the specific example in last sentence of ¶ 31 of Yu with conditions in the Instant Specification at ¶ 24.)  Moreover, Yu explicitly exposes the surface 210 of the low-k dielectric layer 204 to the nitrogen-based plasma.  
In addition, during the formation of the Co capping layer 216, the nitrogen-based plasma conditions significantly overlap those in the Instant Application.  In this regard, Yu uses as the reducing agent for dissociating the Co carbonyl precursor, “ammonia (NH3), a hydrogen and ammonia mixture (H2/ NH3), nitrogen (e.g., N2 or atomic-N), hydrazine (N2H4), derivatives thereof, plasmas thereof, or combinations thereof” (¶ 35).  The plasma conditions include “more preferably, from about 1 Torr to about 5 Torr” (¶ 36) and “more preferably, from about 300 watts to about 500 watts”.  Still further, because the Co capping layer 216 can be deposited over several cycles, e.g. “2, 3, 4, 5, or more” (Yu: ¶ 38 and ¶ 42 quoted above), the claimed “first nitrogen-based plasma” can be the first reduction of the Co precursor and the claimed “second nitrogen-based plasma” can be the second exposure during the second cycle of forming the Co capping layer 216.  
Based on the evidence of record, then, it is held, absent evidence to the contrary, that the nitrogen-based plasma exposure disclosed in Yu creates the claimed nitrogen-rich protective layer in the surface 210 of the low-k dielectric 204.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to feature [5] of claim 7, Yu calls the claimed “etch stop layer” a “barrier layer 220”, which are materials different from that of the dielectric layer 204, e.g. silicon nitride (Yu: ¶ 49).  It is well known in the art that materials such as silicon nitride can be etched selectively to low-k carbon doped silicon oxide.  In addition, Yu teaches that the Co-capped Cu interconnect is known for use in multi-level metallization an interconnect (Yu: ¶ 4) thereby indicating that additional metallization levels would be deposited on the one shown in Fig. 2D.  As such, it is held, absent evidence to the contrary, that the barrier layer 220 is capable of being an “etch stop” within the broadest reasonable interpretation consistent with the Instant Application, especially since the Instant Application failed to provide even one example of a material for the etch stop layer.
This is all of the features of claim 7.

With regard to claim 8, Yu further inherently discloses,
8. (Currently Amended) The method of claim 7, wherein exposing the low-k dielectric layer 204 to the first nitrogen-based plasma comprises forming the nitrogen-rich protective layer between the conductive structure 208 on left and an other adjacent conductive structure 208 on right.
Because the entire surface of the low-k dielectric layer 204 is exposed to the nitrogen-based plasma, the space between the left and right conductive structures 208 will inherently include the nitrogen-rich protective layer.  As above, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Claims 12-14 and 21 read, 
12. (Currently Amended) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises forming the nitrogen-rich protective layer at a thickness between about 7 nm and about 15 nm.  
13. (Currently Amended) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises forming the nitrogen-rich protective layer within the low-k dielectric layer and at a distance below a top surface of the low-k dielectric layer.  
14. (Currently Amended) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises forming a silicon nitride distribution in the low-k dielectric layer.
21. (Currently Amended) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises converting a top portion of the low-k dielectric layer to form the nitrogen-rich protective layer.  
As above, because Yu exposes the same low-k dielectric material to essentially the same nitrogen-based plasma either before the formation of the capping layer or during the formation of the capping layer, it is held, absent evidence to the contrary, that each of the resulting features claimed in claims 12-14 and 21 would inherently result.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 33 and 35, Yu further discloses,
33. (New) The method of claim 7, wherein depositing the capping layer 216 precursor comprises exposing the conductive structure to a cobalt carbonyl precursor [¶¶ 44, 45, 47].  
35. (New) The method of claim 7, further comprising repeating depositing the capping layer precursor and dissociating the capping layer precursor 2 to 6 times [¶¶ 38, 42, as explained above under feature [2] of claim 7].

With regard to claim 23, Yu discloses,
23. (Currently Amended) A method, comprising: 
[1] forming conductive structures 208 within a dielectric layer 204; 
[2] selectively forming a nitrogen concentration profile between adjacent conductive structures 208, within the dielectric layer 204, and at a distance below a top surface of the dielectric layer 204 [inherent for the reasons explained under feature [2] of claim 7]; 
[3] selectively depositing a capping layer precursor on the conductive structures 208; 
[4] reactingAtty. Dkt. No. 4630.3110001-5 -Chen-Yi Lee Reply to Office Action of January 20, 2022Application No. 16/991,665the capping layer precursor with a nitrogen-based plasma to form a capping layer 216 [Fig. 2C]; and 
[5] forming an etch stop layer 220 on the capping layer 216 and the dielectric layer 204 [Fig. 2D].  
As to features [3]-[5] of claim 23, see the discussion under features [3]-[5] of claim 7.

Claims 24 and 28 read,
24. (Currently Amended) The method of claim 23, wherein selectively forming the nitrogen concentration profile comprises: 
[1] forming a first portion of a silicon nitride, wherein the first portion has a peak nitrogen concentration in atomic percentage higher than a second portion and a third portion of the silicon nitride, and wherein the first portion is located between about 8 nm and about 12 nm below the top surface of the dielectric layer; 
[2] forming the second portion of the silicon nitride with 50% of the peak nitrogen concentration, wherein the second portion is located between about 7 nm and about 8 nm and between about 12 nm and about 20 nm below the top surface of the dielectric layer; and 
[3] forming the third portion of the silicon nitride with 30% of the peak nitrogen concentration, wherein the third portion is located between about 5 nm and about 7 nm and between about 20 nm and about 25 nm below the top surface of the dielectric layer.  
28. (Previously Presented) The method of claim 23, wherein selectively forming the nitrogen concentration profile comprises converting a top portion of the dielectric layer to a nitrogen-rich protective layer.  
As above, because Yu exposes the same low-k dielectric material to essentially the same nitrogen-based plasma either before the formation of the capping layer or during the formation of the capping layer, it is held, absent evidence to the contrary, that each of the resulting features claimed in claims 24 and 28 would inherently result.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 



Claims 25 and 26 reads,
25. (Currently Amended) The method of claim 23, wherein selectively forming the nitrogen concentration profile comprises exposing the dielectric layer to an other nitrogen-based plasma.  
26. (Currently Amended) The method of claim 23, wherein selectively forming the nitrogen concentration profile comprises treating the dielectric layer with an ammonia plasma or a nitrogen plasma to form a nitrogen-rich protective layer.  
As explained under feature [2] of claim 7, Yu exposes the low-k dielectric layer 204 several times to nitrogen-based plasmas, which may be or include ammonia or nitrogen plasmas, which would inherently contribute to the nitrogen concentration profile for the same reasons as explained above under feature [2] of claim 7.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 10, 27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Claims 10 and 27 read,
10. (Currently Amended) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises treating the low-k dielectric layer with an ammonia plasma or a nitrogen plasma having a plasma power between about 350 Watts and about 500 Watts and a process pressure between about 1.5 Torr and about 4.5 Torr. 
27. (Currently Amended) The method of claim 23, wherein selectively forming the nitrogen concentration profile comprises treating the dielectric layer with a plasma process having a plasma power between about 350 Watts and about 500 Watts and a process pressure between about 1.5 Torr and about 4.5 Torr.  
34. (New) The method of claim 7, wherein dissociating the capping layer precursor with the second nitrogen-based plasma comprises treating the capping layer precursor with an ammonia plasma or a nitrogen plasma at a process pressure greater than about 4.5 Torr.  
The prior art of Yu, as explained above, discloses each of the features of claims 7 and 23.  As also explained under feature [2] of claim 7, Yu treats the surface of the low-k dielectric 204 with a nitrogen-based plasma, stating in this regard, “[i]n another example, substrate 200 may be exposed to a hydrogen and ammonia gaseous mixture while a plasma is generated at 400 watts for about 15 seconds at about 5 Torr” which anticipates the claimed power range for the plasma of claims 10 and 27.  The nitrogen-based plasma pressure ranges include (1) “about 5 Torr” for the pretreatment prior to forming the capping layer (¶ 31), and (2) “preferably from about 0.5 Torr to about 10 Torr, and more preferably, from about 1 Torr to about 5 Torr” during formation of the Co capping layer (¶ 36), which establishes a prima facie case of obviousness for the overlapping the claimed pressure ranges of “between about 1.5 Torr and about 4.5 Torr” and “greater than about 4.5 Torr”.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)  


B. Claims 22 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US 6,908,847 (“Saito”).
Claim 22 reads,
22. (Currently Amended) The method of claim 7, further comprising: 
[1] forming an other low-k dielectric layer on the etch stop layer; and 
[2] forming an other conductive structure within the other low-k dielectric layer, wherein the other conductive structure is in contact with the conductive structure through the etch stop layer and the capping layer.
The prior art of Yu, as explained above, discloses each of the features of claim 7. 
As also explained above, Yu teaches that Yu teaches that the Co-capped Cu interconnect is known for use in multi-level metallization an interconnect (Yu: ¶ 4) thereby indicating that additional metallization levels would be deposited on the one shown in Fig. 2D.  Nonetheless, Yu does not show the additional low-k dielectric layers or other conductive structures as claimed.
Saito, like Yu, teaches a multilayered, copper metallization M1, M2, wherein each of the Cu layers is embedded in a low-k dielectric 22b, 24b, 26b including silicon, carbon, and oxygen, e.g. SiCOH or SiOC (Saito: low-k dielectric at col. 9, lines 46-55 and col. 12, lines 65-66; Cu at col. 11, lines 12-16 and col. 15, lines 63-66; Fig. 17).  Also like Yu, Saito also teaches depositing a capping layer CM1, CM2 that may be cobalt (Co) selectively on the exposed surfaces of each of the Cu layers M1 and M2 (Figs. 5-6 and 16-17; col. 11, lines 25-28; paragraph bridging cols. 11-12; col. 17, lines 35-39).  Still further like Yu, Saito teaches forming an etch stop layer 24a over the entire surface of the underlying metallization layer M1 (Saito: Figs. 7, 10; paragraph bridging cols. 12-13 and col. 13, lines 41-52).  
Saito further shows that the capping layer is etched to expose the underlying copper metallization M1c (Saito: Fig. 12; col. 14, lines 1-3) in order to allow direct contact with the subsequently deposited copper metallization PM2b/PM2c (Saito: Fig. 15; col. 15, lines 63-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form at least one additional layer of low-k dielectric overlying the etch stop layer 220 and to form an additional conductive structure within the overlying physically connected to at least one of the underlying copper conductive structure 208 through the etch stop 220 and through the capping layer 216, as taught in Saito, in order to make a multi-level copper metallization, as suggested in Yu (¶ 4) and taught in Saito.  Additional motivation to etching through the Co capping layer 216 would be to reduce the resistance of the multi-layered metallization since copper has a significantly higher conductivity than cobalt.   
This is all of the features of claim 22.

Claim 29 reads,
29. (Currently Amended) A method, comprising: 
[1] forming first conductive structures within a first dielectric layer;
[2] forming a nitrogen-rich protective layer between adjacent first conductive structures and within the first dielectric layer; 
[3] covering the first conductive structures with a capping layer precursor; 
[4] dissociating the capping layer precursor with a nitrogen-based plasma to form a capping layer; 
[5] forming an etch stop layer on the capping layer and the first dielectric layer; and 
[6a] forming second conductive structures within a second dielectric layer formed on the etch stop layer, 
[6b] wherein the second conductive structures are in contact with the first conductive structures through the etch stop layer and the capping layer. 
As explained above, each of features [1] through [5] are disclosed in Yu for the reasons explained under the rejection of claim 7.  Each of features [6a] and [6b] is obvious in view of Saito for the reasons explained under claim 22.  This is all of the features of claim 29.

 Claim 30 reads,
30. (Previously Presented) The method of claim 29, wherein forming the nitrogen-rich protective layer comprises forming a nitrogen concentration profile at a distance below a top surface of the first dielectric layer.  
For the reasons explained under feature [2] of claim 7, this feature is inherent in Yu.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Claim 31 reads,
31. (Currently Amended) The method of claim 29, wherein forming the nitrogen-rich protective layer comprises exposing the first dielectric layer to an other nitrogen-based plasma.  
As explained under feature [2] of claim 7, Yu exposes the low-k dielectric layer 204 several times to nitrogen-based plasmas, which may be or include ammonia or nitrogen plasmas, which would inherently contribute to the nitrogen-rich protective layer for the same reasons as explained above under feature [2] of claim 7.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

IV. Response to Arguments
Applicant’s arguments filed 03/15/2022 have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814